                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
_____________________________________________________________________

MARS ADVERTISING, INC.,

                     Plaintiff,

v.                                                             Case No. 18-12986

SUZANNA BIERWIRTH and
BRAD C. SIMPSON,

                Defendants.
_______________________________________/

      ORDER DENYING IN PART DEFENDANTS’ MOTION FOR TEMPORARY
           RESTRAINING ORDER AND PRELIMINARY INJUNCTION

       On September 24, 2018, Plaintiff Mars Advertising, Inc. filed a complaint alleging

that its former employee, Defendant Suzanna Bierwirth, and her husband, Defendant

Brad C. Simpson, misappropriated Plaintiff’s trade secrets. (Dkt. #1.) That same day,

Plaintiff also filed an ex parte motion for a temporary restraining order (“TRO”) and an

ex parte motion for expedited discovery. (Dkt. #2, 4.) The court ordered Plaintiff to serve

Defendants and directed parties to appear for a status conference on September 28,

2018. (Dkt. #7.) As a result of that conference, the court issued a stipulated TRO and

order granting expedited discovery. (Dkt. #12,13.) A hearing regarding preliminary

injunction was scheduled for October 25, 2018. (Dkt. #14.)

       Subsequently, Plaintiff filed a motion to compel and for contempt and sanctions.

(Dkt. #15.) The court directed Defendants to respond by October 15, 2018, and they

filed “Defendants’ Emergency Motion for Temporary Restraining Order and Preliminary

Injunction.” (Dkt. #16.) For the reasons stated below, the court will deny Defendants’
motion for a TRO and consider the motion for preliminary injunction and other pending

motions at the already scheduled hearing.

       When evaluating a motion for a TRO, a district court must strictly adhere to the

requirements of Federal Rule of Civil Procedure 65. Leslie v. Penn Cent. R.R. Co., 410

F.2d 750, 751 (6th Cir. 1969) (per curiam) (internal citation omitted). Rule 65 states in

relevant part that:

       The court may issue a temporary restraining order without written or oral
       notice to the adverse party or its attorney only if: (A) specific facts in an
       affidavit or a verified complaint clearly show that immediate and
       irreparable injury, loss, or damage will result to the movant before the
       adverse party can be heard in opposition; and (B) the movant’s attorney
       certifies in writing any efforts made to give notice and the reasons why it
       should not be required.

Fed. R. Civ. P. 65(b). The court balances four factors in considering whether to grant a

TRO: “(1) whether the movant has a strong likelihood of success on the merits, (2)

whether the movant would suffer irreparable injury absent a [TRO], (3) whether granting

the [TRO] would cause substantial harm to others, and (4) whether the public interest

would be served by granting the [TRO].” Ne. Ohio Coal. for the Homeless v. Blackwell,

467 F.3d 999, 1009 (6th Cir. 2006) (internal citation omitted). Because a TRO is a form

of emergency relief, the movant must show he would suffer “immediate and irreparable

injury, loss, or damage . . . before the adverse party can be heard in opposition.” Fed.

R. Civ. P. 65(b)(A).

       The court has reviewed Defendants’ motion, and it finds that the requirements for

issuing a TRO are not met. Specifically, the court is unconvinced that Defendants will

suffer irreparable harm before Plaintiff can be heard in opposition. Accordingly,
         IT IS ORDERED that Defendants’ motion for temporary restraining order and

preliminary injunction is DENIED with respect to the request for a temporary restraining

order.

         IT IS FURTHER ORDERED that the court will hear argument on the pending

motions at the scheduled hearing on Thursday, October 25, 2018 at 3:30 PM at the

FEDERAL BUILDING AND U.S. COURTHOUSE, 526 WATER STREET, PORT

HURON, MICHIGAN.

                                                          s/Robert H. Cleland              /
                                                          ROBERT H. CLELAND
                                                          UNITED STATES DISTRICT JUDGE
Dated: October 11, 2018

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, October 11, 2018, by electronic and/or ordinary mail.

                                                           s/Lisa Wagner                   /
                                                           Case Manager and Deputy Clerk
                                                           (810) 292-6522


S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\18-12986.MARS.DenyTRO.2docx.docx
